--------------------------------------------------------------------------------

 
 
 
SECURITY AGREEMENT
 
among
 
RCN CORPORATION,
 
CERTAIN SUBSIDIARIES OF RCN CORPORATION
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as FIRST-LIEN COLLATERAL AGENT
 
 

--------------------------------------------------------------------------------

Dated as of May 30, 2006

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------



SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of May 30, 2006, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 10.12 hereof, the “Assignors”) in
favor of Deutsche Bank Trust Company Americas, as collateral agent (together
with any successor collateral agent, the “First-Lien Collateral Agent”), for the
benefit of the Secured Creditors (as defined below). Certain capitalized terms
as used herein are defined in Article IX hereof. Except as otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.
 
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, RCN Corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor Administrative Agent, the
“Administrative Agent”), have entered into a First-Lien Credit Agreement, dated
as of May 30, 2006 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the First-Lien Collateral Agent and each other Agent are
herein called the “Lender Creditors”);
 
WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements or
Other Hedging Agreements with one or more Lenders or any affiliate thereof (each
such Lender or affiliate, even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason, together with such
Lender’s or affiliate’s successors and assigns, if any, collectively, the “Other
Creditors” and, together with the Lender Creditors, the “Secured Creditors”);
 
WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;
 
WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that each
Assignor shall have executed and delivered to the First-Lien Collateral Agent
this Agreement; and
 
WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the First-Lien Collateral
Agent for the benefit of the Secured Creditors and hereby covenants and agrees
with the First-Lien Collateral Agent for the benefit of the Secured Creditors as
follows:
 
ARTICLE I
 
SECURITY INTERESTS
 
1.1   Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the First-Lien Collateral Agent, and does hereby
pledge and grant to the First-Lien Collateral Agent, for the benefit of the
Secured Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:
 

(i)
each and every Account;

 

(ii)
all cash and Cash Equivalents;

 

(iii)
the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited in the Cash Collateral Account;

 

(iv)
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

(v)
all Commercial Tort Claims;

 

(vi)
all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to all Software, and all Software licensing rights, all writings,
plans, specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

(vii)
Contracts, together with all Contract Rights arising thereunder;

 

(viii)
all Copyrights;

 
-2-

--------------------------------------------------------------------------------


 

(ix)
all Deposit Accounts and all other demand, deposit, time, savings, cash
management and passbook accounts maintained by such Assignor with any Person and
all monies, securities, Instruments and other investments deposited in any of
the foregoing;

 

(x)
all Documents;

 

(xi)
all Domain Names;

 

(xii)
all Equipment;

 

(xiii)
all General Intangibles;

 

(xiv)
all Goods;

 

(xv)
all Instruments;

 

(xvi)
all Inventory;

 

(xvii)
all Investment Property;

 

(xviii)
all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

(xix)
all Marks;

 

(xx)
all Patents;

 

(xxi)
all Permits;

 

(xxii)
all Supporting Obligations;

 

(xxiii)
all Trade Secret Rights; and

 

(xxiv)
all Proceeds and products of any and all of the foregoing and any item excluded
pursuant to the next succeeding sentence (except to the extent such proceeds
would independently be excluded pursuant to said sentence) (all of the above,
the “Collateral”).

 
Notwithstanding anything to the contrary contained above, in no event shall the
Collateral include, and no Assignor shall be deemed to have granted a security
interest (unless and until as further provided below) in (a) any lease, license,
contract, property rights or agreement to which any Assignor is a party or any
of its rights or interests thereunder or property subject thereto if and for so
long as the grant of such security interest shall constitute or result in (i)
the abandonment, invalidation or unenforceability of same or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement (other than to the extent that
any such term in the case of preceding clause (i) or (ii), as applicable) would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity), provided, however, that the security interests hereunder shall attach
(x) immediately to any portion of such lease, license, contract, property rights
or agreement that does not result in any of the consequences specified in (i) or
(ii) and (y) to any property or assets described above in this clause (a) on the
first date upon which the circumstances described in preceding clauses (i)
and/or (ii) (as relevant) no longer exist with respect thereto, or (b) more than
65% of the Voting Equity Interests of any Foreign Corporation; provided that
each Assignor shall be required to pledge hereunder 100% of any Non-Voting
Equity Interests at any time and from time to time acquired by such Assignor of
any Foreign Corporation.
 
-3-

--------------------------------------------------------------------------------


 
(b)     The security interest of the First-Lien Collateral Agent under this
Agreement extends to all Collateral which any Assignor may acquire, or with
respect to which any Assignor may obtain rights, at any time during the term of
this Agreement.
 
(c)     Notwithstanding anything herein to the contrary, the relative rights and
remedies of First-Lien Collateral Agent shall be subject to and governed by the
terms of the Intercreditor Agreement at any time the Intercreditor Agreement is
in effect. In the event of any inconsistency between the terms hereof and the
Intercreditor Agreement, the Intercreditor Agreement shall control at any time
the Intercreditor Agreement is in effect.
 
1.2   Power of Attorney. Each Assignor hereby constitutes and appoints the
First-Lien Collateral Agent its true and lawful attorney, irrevocably, with full
power after the occurrence of and during the continuance of an Event of Default
(in the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any pro-ceed-ings which the
First-Lien Collateral Agent may deem to be neces-sary or advisable to protect
the interests of the Secured Creditors, which appointment as attorney is coupled
with an interest.
 
ARTICLE II
 
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
 
2.1   Necessary Filings. All filings, registrations, recordings and other
actions necessary or appropriate to create, preserve and perfect the security
interest granted by such Assignor to the First-Lien Collateral Agent hereby in
respect of the Collateral have been accomplished (or will be accomplished within
ten days after the Initial Borrowing Date or, with respect to Marks, Patents and
Copyrights, within 30 days of the date of the Initial Borrowing Date) and the
security interest granted to the First-Lien Collateral Agent pursuant to this
Agreement in and to the Collateral creates a valid and, together with all such
filings, registrations, recordings and other actions, a perfected security
interest therein subject to no Liens (other than Permitted Liens) and is
entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdic-tion
to per-fected security interests, in each case to the extent that the Collateral
consists of the type of prop-erty in which a security interest may be perfected
by possession or control (within the meaning of the UCC as in effect on the date
hereof in the State of New York), by filing a financing statement under the
Uniform Commercial Code as enacted in any relevant jurisdiction or by a filing
of a Grant of Security Interest in the respective form attached hereto in the
United States Patent and Trademark Office or in the United States Copyright
Office. Each Assignor hereby authorizes the First-Lien Collateral Agent to make
duplicate filings as if such Assignor is a Transmitting Utility, or
alternatively, as if such Assignor is a Person which is not a Transmitting
Utility.
 
-4-

--------------------------------------------------------------------------------


 
2.2   No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien or other right, title or interest of any Person
(other than Permitted Liens), and such Assignor shall defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the First-Lien Collateral Agent.
 
2.3   Other Financing Statements. As of the date hereof, there is no financ-ing
state-ment (or similar statement or instrument of registration under the law of
any juris-diction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing state-ments filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Assignor will
not execute or authorize to be filed in any public office any financing
state-ment (or similar statement or instrument of registra-tion under the law of
any jurisdiction) or state-ments relating to the Collateral, except financ-ing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or in connection with Permitted Liens.
 
2.4   Chief Executive Office, Record Locations. The chief executive office of
such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.
 
2.5   Location of Inventory and Equipment. All Inventory and Equipment held on
the date hereof, or held at any time during the four calendar months prior to
the date hereof, by each Assignor is located at one of the locations shown on
Annex B hereto for such Assignor.
 
2.6   Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Organizational Identification Numbers;
Changes Thereto; etc.  The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location and the organizational identification number (if any) of such Assignor
is listed on Annex C hereto for such Assignor. Such Assignor shall not change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its jurisdiction of
organization, its Location, or its organizational identification number (if any)
from that used on Annex C hereto, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Secured Debt Agreements and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) such Assignor changing its
jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
First-Lien Collateral Agent not less than 15 days’ prior written notice of each
change to the information listed on Annex C (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence), together with
a supplement to Annex C which shall correct all information contained therein
for such Assignor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the First-Lien
Collateral Agent to maintain the security interests of the First-Lien Collateral
Agent in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that such
Assignor does not have an organizational identification number on the date
hereof and later obtains one, such Assignor shall promptly thereafter notify the
First-Lien Collateral Agent of such organizational identification number and
shall take all actions reasonably satisfactory to the First-Lien Collateral
Agent to the extent necessary to maintain the security interest of the
First-Lien Collateral Agent in the Collateral intended to be granted hereby
fully perfected and in full force and effect.
 
-5-

--------------------------------------------------------------------------------


 
2.7   Trade Names; Etc.  Such Assignor does not have or operate in any
jurisdiction under, and in the preceding five years has not had or operated in
any jurisdiction under, any trade names, fictitious names or other names except
its legal name as specified in Annex C and such other trade or fictitious names
as are listed on Annex D hereto for such Assignor. Such Assignor shall not
assume or operate in any jurisdiction under any new trade, fictitious or other
name until (i) it shall have given to the First-Lien Collateral Agent not less
than 15 days’ written notice of its intention so to do, clearly describing such
new name and the jurisdictions in which such new name will be used and providing
such other information in connection therewith as the First-Lien Collateral
Agent may reasonably request and (ii) with respect to such new name, it shall
have taken all action reasonably requested by the First-Lien Collateral Agent to
maintain the security interest of the First-Lien Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.
 
2.8   Certain Significant Transactions.  During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Assignor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Assignor, in each case except as
described in Annex E hereto. With respect to any transactions so described in
Annex E hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished to the First-Lien Collateral Agent such UCC lien searches
as may have been requested with respect to such Person and its assets, to
establish that no security interest (excluding Permitted Liens) continues
perfected on the date hereof with respect to any Person described above (or the
assets transferred to the respective Assignor by such Person), including without
limitation pursuant to Section 9-316(a)(3) of the UCC.
 
-6-

--------------------------------------------------------------------------------


 
2.9   Non-UCC Property. At any time and from time to time, promptly (and in any
event within 15 days) following the request of the First-Lien Collateral Agent
or the Required Secured Creditors, the Assignors shall provide the First-Lien
Collateral Agent a reasonably detailed list (which includes reasonable estimates
of the fair market value (as determined by the Assignors in good faith)) of all
property owned by all of the Assignors of the types described in clauses (1),
(2) and (3) of Section 9-311(a) of the UCC. At any time that the fair market
value (as determined by the Borrower or First-Lien Collateral Agent in good
faith or as shown in any list delivered pursuant to the immediately preceding
sentence) of the property owned by all of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311(a) of the UCC exceeds $2,000,000,
the Assignors shall, but only upon the written request of the Required Secured
Creditors or the First-Lien Collateral Agent, within 60 days of such request (or
such longer period as the Required Secured Creditors or the First-Lien
Collateral Agent may agree to in writing) take such actions (at their own cost
and expense) as may be required under the respective United States, State or
other laws referenced in Section 9-311(a) of the UCC to perfect the security
interests granted herein in any Collateral where the filing of a financing
statement does not perfect the security interest in such property in accordance
with the provisions of Section 9-311(a) of the UCC.
 
2.10   As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the First-Lien Collateral Agent with prompt written notice thereof (which notice
shall describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the First-Lien Collateral Agent to
perfect the security interest of the First-Lien Collateral Agent therein.
 
2.11   Collateral in the Possession of a Bailee. If any Inventory or other Goods
are at any time in the possession of a bailee, such Assignor shall promptly
notify the First-Lien Collateral Agent thereof and, if requested by the
First-Lien Collateral Agent, shall use its commercially reasonable efforts to
promptly obtain an acknowledgment from such bailee, in form and substance
reasonably satisfactory to the First-Lien Collateral Agent, that the bailee
holds such Collateral for the benefit of the First-Lien Collateral Agent and
shall act upon the instructions of the First-Lien Collateral Agent, without the
further consent of such Assignor. The First-Lien Collateral Agent agrees with
such Assignor that the First-Lien Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the respective Assignor with
respect to any such bailee.
 
2.12   Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.
 
-7-

--------------------------------------------------------------------------------


 
ARTICLE III
 
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
 INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
 
3.1   Additional Representations and Warranties. As of the time when each of its
material Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Account, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of such
Assignor, repre-sent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebt-ed-ness unpaid and owed by the respective
account debtor arising out of the performance of labor or services or the sale
or lease and delivery of the merchandise listed therein, or both, (ii) will be
the only original writings evidencing and embodying such obligation of the
account debtor named therein (other than copies created for general accounting
purposes), (iii) will, to the knowledge of such Assignor, evidence true and
valid obligations, enforceable in accordance with their respective terms, and
(iv) will be in compli-ance and will conform in all material respects with all
applicable federal, state and local laws and applicable laws of any relevant
foreign jurisdiction.
 
3.2   Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all pay-ments received, all credits granted thereon,
all merchandise returned and all other dealings there-with, and such Assignor
will make the same available on such Assignor’s premises to the First-Lien
Collateral Agent for inspection, at such Assignor’s own cost and expense, at any
and all reason-able times upon prior notice to such Assignor and otherwise in
accordance with the Credit Agreement. Upon the occurrence and during the
continuance of an Event of Default and at the request of the First-Lien
Collateral Agent, such Assignor shall, at its own cost and expense, deliver all
tangible evidence of its Accounts and Contract Rights (including, without
limitation, all documents evidencing the Accounts and all Contracts) and such
books and records to the First-Lien Collateral Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Assignor). Upon the occurrence and during the continuance of an Event of Default
and if the First-Lien Collateral Agent so directs, such Assignor shall legend,
in form and manner satisfactory to the First-Lien Collateral Agent, the Accounts
and the Contracts, as well as books, records and documents (if any) of such
Assignor evidencing or pertaining to such Accounts and Contracts with an
appropriate reference to the fact that such Accounts and Contracts have been
assigned to the First-Lien Collateral Agent and that the First-Lien Collateral
Agent has a security interest therein.
 
3.3   Direction to Account Debtors; Contracting Parties; etc.  Upon the
occurrence and during the continuance of an Event of Default, if the First-Lien
Collateral Agent so directs any Assignor, such Assignor agrees (x) to cause all
payments on account of the Accounts and Contracts to be made directly to the
Cash Collateral Account, (y) that the First-Lien Collateral Agent may, at its
option, directly notify the obligors with respect to any Accounts and/or under
any Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the First-Lien Collateral Agent may enforce collection
of any such Accounts and Contracts and may adjust, settle or compromise the
amount of payment thereof, in the same manner and to the same extent as such
Assignor. Without notice to or assent by any Assignor, the First-Lien Collateral
Agent may, upon the occurrence and during the continuance of an Event of
Default, apply any or all amounts then in, or thereafter deposited in, the Cash
Collateral Account toward the payment of the Obligations in the manner provided
in Section 7.4 of this Agreement. The reasonable costs and expenses of
collection (includ-ing reasonable attorneys’ fees), whether incurred by an
Assignor or the First-Lien Collateral Agent, shall be borne by the relevant
Assignor. The First-Lien Collateral Agent shall deliver a copy of each notice
referred to in the preceding clause (y) to the relevant Assignor, provided that
(x) the failure by the First-Lien Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
First-Lien Collateral Agent created by this Section 3.3 and (y) no such notice
shall be required if an Event of Default of the type described in Section 10.05
of the Credit Agreement has occurred and is continuing.
 
-8-

--------------------------------------------------------------------------------


 
3.4   Modification of Terms; etc.  Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the First-Lien Collateral
Agent. No Assignor will do anything to impair the rights of the First-Lien
Collateral Agent in the Accounts or Contracts.
 
3.5   Collection. Each Assignor shall endeavor in accordance with reasonable
busi-ness practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the First-Lien Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reason-able business judgment and (ii) a refund
or credit due as a result of returned or damaged merchan-dise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the First-Lien Collateral Agent, shall be
borne by the relevant Assignor.
 
3.6   Instruments. If any Assignor owns or acquires any Instrument in excess of
$100,000 constituting Collateral (other than checks and other payment
instruments received and collected in the ordinary course of business), such
Assignor will within 10 Business Days notify the First-Lien Collateral Agent
thereof, and upon request by the First-Lien Collateral Agent will promptly
deliver such Instru-ment to the First-Lien Collateral Agent appropriately
endorsed to the order of the First-Lien Collateral Agent.
 
3.7   Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the First-Lien Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the First-Lien Collateral Agent or any other Secured
Creditor of any payment relating to such Account pursuant hereto, nor shall the
First-Lien Collateral Agent or any other Secured Creditor be obli-gated in any
manner to perform any of the obligations of any Assignor under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by them
or as to the sufficiency of any performance by any party under any Account (or
any agreement giving rise thereto), to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to them or to which they may be entitled at any time or
times.
 
-9-

--------------------------------------------------------------------------------


 
3.8   Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and per-form all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the First-Lien Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Contract
by reason of or arising out of this Agreement or the receipt by the First-Lien
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the First-Lien Collateral Agent or any other
Secured Creditor be obligated in any manner to perform any of the obligations of
any Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
 
3.9   Deposit Accounts; Etc.  (a) No Assignor maintains, or at any time after
the date of this Agreement shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Assignor, each Deposit Account maintained by such Assignor (including a
description thereof and the respective account number), the name of the
respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account. For
each Deposit Account (other than the Cash Collateral Account, any other Deposit
Account maintained with the First-Lien Collateral Agent and, subject to the
terms contained in the definition thereof, any Designated Account), the
respective Assignor shall cause the bank with which the Deposit Account is
maintained to execute and deliver to the First-Lien Collateral Agent, within 45
days after the date of this Agreement (as such date may be extended by the
First-Lien Collateral Agent) or, if later, at the time of the establishment of
the respective Deposit Account, a “control agreement” in the form of Annex G
hereto (appropriately completed), with such changes thereto as may be acceptable
to the First-Lien Collateral Agent. If any bank with which a Deposit Account is
maintained refuses to, or does not, enter into such a “control agreement”, then
the respective Assignor shall promptly (and in any event within 45 days after
the date of this Agreement or, if later, 30 days after the establishment of such
account) close the respective Deposit Account and transfer all balances therein
to the Cash Collateral Account or another Deposit Account meeting the
requirements of this Section 3.9. If any bank with which a Deposit Account is
maintained refuses to subordinate all its claims, subject to customary
exceptions, with respect to such Deposit Account to the First-Lien Collateral
Agent’s security interest therein on terms satisfactory to the First-Lien
Collateral Agent, then the First-Lien Collateral Agent, at its option, may (x)
require that such Deposit Account be terminated in accordance with the
immediately preceding sentence or (y) agree to a “control agreement” without
such subordination, provided that in such event the First-Lien Collateral Agent
may at any time, at its option, subsequently require that such Deposit Account
be terminated (within 30 days after notice from the First-Lien Collateral Agent,
as such date may be extended by the First-Lien Collateral Agent).
 
-10-

--------------------------------------------------------------------------------


 
(b)     After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any such Deposit Account is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the First-Lien
Collateral Agent a supplement to Annex F hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.
 
3.10   Letter-of-Credit Rights. If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $1,000,000 or more, such
Assignor shall promptly notify the First-Lien Collateral Agent thereof and, at
the request of the First-Lien Collateral Agent, such Assignor shall, pursuant to
an agreement in form and substance reasonably satisfactory to the First-Lien
Collateral Agent, use its reasonable best efforts to (i) arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
First-Lien Collateral Agent of the proceeds of any drawing under such letter of
credit or (ii) arrange for the First-Lien Collateral Agent to become the
transferee beneficiary of such letter of credit, with the First-Lien Collateral
Agent agreeing, in each case, that the proceeds of any drawing under the letter
of credit are to be applied as provided in this Agreement after the occurrence
and during the continuance of an Event of Default.
 
3.11   Commercial Tort Claims. All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement are described in Annex H hereto. If any
Assignor shall at any time after the date of this Agreement acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Assignor shall promptly notify the First-Lien Collateral Agent thereof in a
writing signed by such Assignor and describing the details thereof and shall
grant to the First-Lien Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
First-Lien Collateral Agent.
 
3.12   Chattel Paper. Upon the request of the First-Lien Collateral Agent made
at any time or from time to time, each Assignor shall promptly furnish to the
First-Lien Collateral Agent a list of all Electronic Chattel Paper held or owned
by such Assignor. Furthermore, if requested by the First-Lien Collateral Agent,
each Assignor shall promptly take all actions which are reasonably practicable
so that the First-Lien Collateral Agent has “control” of all Electronic Chattel
Paper in accordance with the requirements of Section 9-105 of the UCC. Each
Assignor will promptly (and in any event within 10 days) following any request
by the First-Lien Collateral Agent, deliver all of its Tangible Chattel Paper to
the First-Lien Collateral Agent.
 
-11-

--------------------------------------------------------------------------------


 
3.13   Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the First-Lien Collateral Agent
from time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and take such further steps, including any
and all actions as may be necessary or required under the Federal Assignment of
Claims Act, relating to its Accounts, Contracts, Instruments and other property
or rights covered by the security interest hereby granted, as the First-Lien
Collateral Agent may reasonably require.
 
ARTICLE IV
 
SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
 
4.1   Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all right, title and interest
in and to the registered Marks and Domain Names listed in Annex I hereto for
such Assignor and that said listed Marks and Domain Names include all United
States marks and applications for United States marks owned or purported to be
owned by such Assignor registered in the United States Patent and Trademark
Office, as well as all Domain Names that such Assignor owns or purports to own
as of the date hereof. Each Assignor represents and warrants that it owns, is
licensed to use or otherwise has the right to use any trademarks, service marks
or other indicia of origin, including trade dress, and any Internet domain
names, that it uses. Each Assignor further warrants that it has no knowledge of
any third party claim received by it that any aspect of such Assignor’s present
or contemplated business oper-ations infringes or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that the registrations of
Marks listed in Annex I hereto are valid, subsisting, have not been canceled and
that such Assignor is not aware of any third-party claim that any of said
registrations is invalid or unenforceable, and is not aware that there is any
reason that any of said registrations is invalid or unenforceable, and is not
aware that there is any reason that any of said applications will not mature
into registrations, other than as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Assignor hereby grants to the First-Lien Collateral Agent an absolute power of
attor-ney to sign, upon the occurrence and during the continuance of an Event of
Default, any docu-ment which may be required by the United States Patent and
Trademark Office or similar registrar in order to effect an absolute assignment
of all right, title and interest in each Mark and/or Domain Name, and record the
same.
 
4.2   Licenses and Assignments. Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any Mark or Domain Name absent prior written approval of the First-Lien
Collateral Agent.
 
-12-

--------------------------------------------------------------------------------


 
4.3   Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the First-Lien Collateral Agent in writing of the name and address of,
and to furnish such pertinent information that may be available with respect to,
any party who such Assignor believes is, or is likely to be, infringing or
diluting or otherwise violating any of such Assignor’s rights in and to any Mark
or Domain Name in any manner that could reasonably be expected to have a
Material Adverse Effect, or with respect to any party claiming that such
Assignor’s use of any Mark or Domain Name material to such Assignor’s business
violates in any material respect any property right of that party. Each Assignor
further agrees to prosecute diligently in accordance with reasonable business
practices any Person infringing any Mark or Domain Name in any manner that could
reasonably be expected to have a Material Adverse Effect.
 
4.4   Preservation of Marks and Domain Names. Each Assignor agrees to use its
Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the laws of the United States (other than
any such Marks which Assignor reasonably determines are no longer used or useful
in its business or operations).
 
4.5   Maintenance of Registration. Each Assignor shall, at its own expense,
dili-gently process all documents reasonably required to maintain all Mark
and/or Domain Name registrations, including but not limited to affidavits of use
and applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and dis-burse-ments in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies with-out prior written
consent of the First-Lien Collateral Agent (other than with respect to
registrations and applications deemed by such Assignor in its reasonable
business judgment to be no longer prudent to pursue).
 
4.6   Future Registered Marks and Domain Names. If any Mark registration is
issued hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 60 days of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the First-Lien
Collateral Agent a copy of such registration certificate or similar indicia of
ownership, and a grant of a security interest in such Mark and/or Domain Name,
to the First-Lien Collateral Agent and at the expense of such Assignor,
confirming the grant of a security interest in such Mark and/or Domain Name to
the First-Lien Collateral Agent hereunder, the form of such security to be
substantially in the form of Annex L hereto or in such other form as may be
reasonably satisfactory to the First-Lien Collateral Agent.
 
4.7   Remedies. If an Event of Default shall occur and be continuing, the
First-Lien Collateral Agent may, by written notice to the relevant Assignor,
take any or all of the following actions: (i) declare the entire right, title
and interest of such Assignor in and to each of the Marks and Domain Names,
together with all trademark rights and rights of protection to the same, vested
in the First-Lien Collateral Agent for the benefit of the Secured Creditors, in
which event such rights, title and interest shall immedi-ately vest, in the
First-Lien Collateral Agent for the benefit of the Secured Creditors, and the
First-Lien Collateral Agent shall be entitled to exercise the power of attorney
referred to in Section 4.1 hereof to execute, cause to be acknowledged and
notarized and record said absolute assignment with the applicable agency or
registrar; (ii) take and use or sell the Marks or Domain Names and the goodwill
of such Assignor’s business symbolized by the Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and (iii) direct such
Assignor to refrain, in which event such Assignor shall refrain, from using the
Marks or Domain Names in any manner whatso-ever, directly or indirectly, and
such Assignor shall execute such further documents that the First-Lien
Collateral Agent may reasonably request to further confirm this and to transfer
ownership of the Marks or Domain Names and registrations and any pending
trademark applications in the United States Patent and Trademark Office or
applicable Domain Name registrar to the First-Lien Collateral Agent.
 
-13-

--------------------------------------------------------------------------------


 
ARTICLE V
 
SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
 
5.1   Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) the Trade
Secret Rights, (ii) all right, title and interest in and to the Patents listed
in Annex J hereto for such Assignor and that said Patents include all the United
States patents and applications for United States patents that such Assignor
owns as of the date hereof and (iii) all right, title and interest in and to the
registered Copyrights listed in Annex K hereto for such Assignor and that said
Copyrights include all the United States copyrights registered with the United
States Copyright Office and applications to United States copyrights that such
Assignor owns as of the date hereof. Each Assignor further warrants that it has
no knowledge of any third party claim that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any patent of any
other Person or such Assignor has misappropriated any trade secret or
proprietary information which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor
represents and warrants that the Patents listed in Annex J hereto are valid,
subsisting, have not been canceled and that such Assignor is not aware of any
third-party claim that any of said Patents are invalid or unenforceable, and is
not aware that there is any reason that any of said Patents are invalid or
unenforceable, and is not aware that there is any reason that any of said Patent
applications will not mature into issued Patents. Each Assignor hereby grants to
the First-Lien Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the United States Patent and Trademark Office or the
United States Copyright Office in order to effect an absolute assignment of all
right, title and interest in each Patent or Copyright, and to record the same.
 
5.2   Licenses and Assignments. Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any Patent or Copyright absent prior written approval of the First-Lien
Collateral Agent.
 
5.3   Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the First-Lien Collateral Agent in writing with all pertinent
information available to such Assignor with respect to any infringement,
contributing infringement or active inducement to infringe or other violation of
such Assignor’s rights in any Patent or Copyright or to any claim that the
practice of any Patent or use of any Copyright vio-lates any property right of a
third party, or with respect to any misappropriation of any Trade Secret Right
or any claim that practice of any Trade Secret Right violates any property right
of a third party, in each case, in any manner which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Each Assignor further agrees, absent direction of the First-Lien Collateral
Agent to the contrary, to diligently prosecute, in accordance with its
reasonable business judgment, any Person infringing any Patent or Copy-right or
any Person misappropriating any Trade Secret Right, in each case to the extent
that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
-14-

--------------------------------------------------------------------------------


 
5.4   Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each Patent or Copyright, absent prior written consent of
the First-Lien Collateral Agent (other than any such Patents or Copyrights which
are no longer used or are deemed by such Assignor in its reasonable business
judgment to no longer be useful in its business or operations).
 
5.5   Prosecution of Patent Applications. At its own expense, each Assignor
shall diligently prosecute all material applications for the United States
Patents listed in Annex J hereto, in each case for such Assignor and shall not
abandon any such application prior to exhaustion of all administrative and
judicial remedies (other than applications that are deemed by such Assignor in
its reasonable business judgment to no longer be necessary in the conduct of the
Assignor’s business), absent written consent of the First-Lien Collateral Agent.
 
5.6   Other Patents and Copyrights. Within 30 days of the acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or of filing of an application for a United States
Patent or Copyright, the relevant Assignor shall deliver to the First-Lien
Collateral Agent a copy of said Copyright or Patent, or certificate or
registration of, or appli-cation therefor, as the case may be, with a grant of a
security interest as to such Patent or Copyright, as the case may be, to the
First-Lien Collateral Agent and at the expense of such Assignor, confirming the
grant of a security interest, the form of such grant of a security interest to
be substan-tially in the form of Annex M or N hereto, as appropriate, or in such
other form as may be reason-ably satisfactory to the First-Lien Collateral
Agent.
 
5.7   Remedies. If an Event of Default shall occur and be continuing, the
First-Lien Collateral Agent may, by written notice to the relevant Assignor,
take any or all of the following actions: (i) declare the entire right, title,
and interest of such Assignor in each of the Patents and Copyrights vested in
the First-Lien Collateral Agent for the benefit of the Secured Creditors, in
which event such right, title, and interest shall immediately vest in the
First-Lien Collateral Agent for the benefit of the Secured Creditors, in which
case the First-Lien Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 5.1 hereof to execute, cause to be acknowledged
and notarized and to record said absolute assignment with the applicable agency;
(ii) take and practice or sell the Patents and Copyrights; and (iii) direct such
Assignor to refrain, in which event such Assignor shall refrain, from practicing
the Patents and using the Copyrights directly or indirectly, and such Assignor
shall execute such further documents as the First-Lien Collateral Agent may
reasonably request further to confirm this and to transfer ownership of the
Patents and Copyrights to the First-Lien Collateral Agent for the benefit of the
Secured Creditors.
 
-15-

--------------------------------------------------------------------------------


 
ARTICLE VI
 
PROVISIONS CONCERNING ALL COLLATERAL
 
6.1   Protection of First-Lien Collateral Agent’s Security. Except as otherwise
permitted by the Secured Debt Agreements, each Assignor will do nothing to
impair the rights of the First-Lien Collateral Agent in the Collateral. Each
Assignor will at all times maintain insurance, at such Assignor’s own expense to
the extent and in the manner provided in the Secured Debt Agreements. Except to
the extent otherwise permitted to be retained by such Assignor or applied by
such Assignor pursuant to the terms of the Secured Debt Agreements, the
First-Lien Collateral Agent shall, at the time any proceeds of such insurance
are distributed to the Secured Creditors, apply such proceeds in accordance with
Section 7.4 hereof. Each Assignor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Assignor
to pay the Obligations shall in no way be affected or dimin-ished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor.
 
6.2   Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any ware-house receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).
 
6.3   Additional Information.Each Assignor will, at its own expense, from time
to time upon the reasonable request of the First-Lien Collateral Agent, promptly
(and in any event within 10 days after its receipt of the respective request)
furnish to the First-Lien Collateral Agent such information with respect to the
Collateral (including the identity of the Collateral or such components thereof
as may have been requested by the First-Lien Collateral Agent, the value and
location of such Collateral, etc.) as may be requested by the First-Lien
Collateral Agent. Without limiting the forgoing, each Assignor agrees that it
shall promptly (and in any event within 10 days after its receipt of the
respective request) furnish to the First-Lien Collateral Agent such updated
Annexes hereto as may from time to time be reasonably requested by the
First-Lien Collateral Agent.
 
6.4   Further Actions. Each Assignor will, at its own expense and upon the
reason-able request of the First-Lien Collateral Agent, make, execute, endorse,
acknowledge, file and/or deliver to the First-Lien Collateral Agent from time to
time such lists, descriptions and designations of its Collateral, warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
docu-ments of title, vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorse-ments, certificates, reports
and other assurances or instruments and take such further steps relating to the
Collateral and other property or rights covered by the security interest hereby
granted, which the First-Lien Collateral Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its security interest in the
Collateral.
 
-16-

--------------------------------------------------------------------------------


 
6.5   Financing Statements. Each Assignor agrees to authorize and deliver to the
First-Lien Collateral Agent such financing statements, in form reasonably
acceptable to the First-Lien Collateral Agent, as the First-Lien Collateral
Agent may from time to time reasonably request or as are reasonably necessary or
desirable in the opinion of the First-Lien Collateral Agent to establish and
maintain a valid, enforceable, perfected security interest in the Collateral as
provided herein and the other rights and security contemplated hereby. Each
Assignor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral. Each Assignor hereby authorizes the
First-Lien Collateral Agent to file any such financing statements without the
signature of such Assignor where permitted by law (and such authorization
includes describing the Collateral as “all assets” of such Assignor).
 
ARTICLE VII
 
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
 
7.1   Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the First-Lien Collateral Agent, in addition to any rights now
or hereafter existing under the other provisions of this Agreement, shall have
all rights as a secured creditor under any UCC, and such additional rights and
remedies to which a secured creditor is entitled under the laws in effect in all
relevant jurisdictions and may:
 
(i)  personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
 
(ii)  instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
consti-tuting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the First-Lien Collateral
Agent and may exercise any and all remedies of such Assignor in respect of such
Collateral;
 
(iii)  instruct all banks which have entered into a control agreement with the
First-Lien Collateral Agent to transfer all monies, securities and instruments
held by such depositary bank to the Cash Collateral Account;
 
(iv)  sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
 
(v)  take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the First-Lien Collateral Agent at
any reasonable place or places designated by the First-Lien Collateral Agent, in
which event such Assignor shall at its own expense:
 
-17-

--------------------------------------------------------------------------------


 
(x)   forthwith cause the same to be moved to the place or places so designated
by the First-Lien Collateral Agent and there delivered to the First-Lien
Collateral Agent;
 
(y)   store and keep any Collateral so delivered to the First-Lien Collateral
Agent at such place or places pending further action by the First-Lien
Collateral Agent as provided in Section 7.2 hereof; and
 
(z)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
 
(vi)  subject to any exclusive license issued prior to the Event of Default,
license or sublicense, whether on an exclusive or nonexclusive basis, any Marks,
Domain Names, Patents or Copyrights included in the Collateral for such term and
on such conditions and in such manner as the First-Lien Collateral Agent shall
in its sole judgment determine; provided in the case of Marks to the maintenance
of quality standards, not less than comparable to the standards in place at the
time of the Event of Default;
 
(vii)  apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 7.4; and
 
(viii)  take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
 
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the First-Lien Collateral Agent shall be
entitled to a decree requiring specific per-formance by such Assignor of said
obligation. By accepting the benefits of this Agreement and each other Security
Document, the Secured Creditors expressly acknowledge and agree that this
Agreement and each other Security Document may be enforced only by the action of
the First-Lien Collateral Agent acting upon the instruc-tions of the Required
Secured Creditors and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the First-Lien Collateral Agent or the
holders of at least a majority of the outstanding Other Obligations, as the case
may be, for the benefit of the Secured Creditors upon the terms of this
Agreement and the other Security Documents. Furthermore, each Assignor agrees
to, upon the occurrence and continuance of an Event of Default, use its
commercially reasonable efforts to assist the First-Lien Collateral Agent in
obtaining any approvals or assignments or licenses from any relevant
Governmental Authority that may be necessary for the exercise of the rights and
remedies of the First-Lien Collateral Agent with respect to the Collateral.
 
-18-

--------------------------------------------------------------------------------


 
7.2   Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
First-Lien Collateral Agent under or pursuant to Section 7.1 hereof and any
other Collateral whether or not so re-possessed by the First-Lien Collateral
Agent, may be sold, assigned, leased or otherwise disposed of under one or more
con-tracts or as an entirety, and without the necessity of gathering at the
place of sale the property to be sold, and in general in such manner, at such
time or times, at such place or places and on such terms as the First-Lien
Collateral Agent may, in compliance with any mandatory requirements of
applicable law, determine to be commercially reasonable. Any of the Collateral
may be sold, leased or other-wise disposed of, in the condition in which the
same existed when taken by the First-Lien Collateral Agent or after any overhaul
or repair at the expense of the relevant Assignor which the First-Lien
Collateral Agent shall determine to be commercially reasonable. Any such sale,
lease or other disposition may be effected by means of a public disposition or
private disposition, effected in accordance with the applicable requirements (in
each case if and to the extent applicable) of Sections 9-610 through 9-613 of
the UCC and/or such other mandatory requirements of applicable law as may apply
to the respective disposition. The First-Lien Collateral Agent may, with-out
notice or publication, adjourn any public or private disposition or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the disposition, and such disposition may be made at any time or place
to which the disposition may be so adjourned. To the extent permitted by any
such requirement of law, the First-Lien Collateral Agent may bid for and become
the purchaser (and may pay all or any portion of the purchase price by crediting
Obligations against the purchase price) of the Collateral or any item thereof,
offered for disposition in accordance with this Section 7.2 without
account-ability to the relevant Assignor. If, under applicable law, the
First-Lien Collateral Agent shall be permitted to make disposition of the
Collateral within a period of time which does not permit the giving of notice to
the relevant Assignor as hereinabove specified, the First-Lien Collateral Agent
need give such Assignor only such notice of disposition as shall be required by
such applicable law. Each Assignor agrees to do or cause to be done all such
other acts and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdic-tion over
any such sale or sales, all at such Assignor’s expense.
 
7.3   Waiver of Claims. Except as otherwise provided in this Agreement, EACH
AS-SIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE FIRST-LIEN COLLATERAL AGENT’S TAKING
POSSESSION OR THE FIRST-LIEN COLLATERAL AGENT’S DISPOSITION OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Assignor hereby further waives,
to the extent permitted by law:
 
(i)  all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the First-Lien Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
 
-19-

--------------------------------------------------------------------------------


 
(ii)  all other requirements as to the time, place and terms of sale or other
require-ments with respect to the enforcement of the First-Lien Collateral
Agent’s rights here-under; and
 
(iii)  all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the en-forcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or here-after lawfully may, hereby
waives the benefit of all such laws.
 
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the rele-vant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or at-tempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
 
7.4   Application of Proceeds. (a) All moneys collected by the First-Lien
Collateral Agent (or, to the extent the Pledge Agreement or any other Security
Document requires proceeds of collateral under such other Security Document to
be applied in accordance with the provisions of this Agreement, the Pledgee or
First-Lien Collateral Agent under such other Security Document) upon any sale or
other disposition of the Collateral, together with all other moneys received by
the First-Lien Collateral Agent hereunder, shall be applied as follows:
 
(i)  first, to the payment of all amounts owing the First-Lien Collateral Agent
of the type described in clauses (iii), (iv) and (v) of the definition of
“Obligations”;
 
(ii)  second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing to any Agent of
the type described in clauses (v) and (vi) of the definition of “Obligations”;
 
(iii)  third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Primary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Primary Obligations or, if the proceeds are insufficient to pay in full all such
Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed;
 
(iv)  fourth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 7.4(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and
 
(v)  fifth, to the extent proceeds remain after the application pursuant to the
preced-ing clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.
 
-20-

--------------------------------------------------------------------------------


 
(b)  For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
cal-culating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans, all Unpaid Drawings, the Stated Amount of all outstanding Letters of
Credit and all Fees and (ii) in the case of the Other Obligations, all amounts
due under each Interest Rate Protection Agreement and each Other Hedging
Agree-ment with an Other Creditor (other than indemnities, fees (including,
without limita-tion, attorneys’ fees) and similar obligations and liabilities)
and (z) “Secondary Obligations” shall mean all Obligations other than Primary
Obligations.
 
(c)     When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only) (i)
first, to their Primary Obliga-tions and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numer-ator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.
 
(d)     Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Revolving Loans under the Credit Agreement and
Unpaid Drawings have been paid in full), such amounts shall be paid to the
Administrative Agent under the Credit Agreement and held by it, for the equal
and ratable benefit of the Lender Creditors, as cash security for the repayment
of Obligations owing to the Lender Creditors as such. If any amounts are held as
cash security pursuant to the immediately preceding sentence, then upon the
termina-tion of all outstanding Letters of Credit under the Credit Agreement,
and after the application of all such cash security to the repayment of all
Obligations owing to the Lender Creditors after giving effect to the
termin-ation of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the First-Lien
Collateral Agent for distribution in accordance with Section 7.4(a) hereof.
 
(e)     All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.
 
-21-

--------------------------------------------------------------------------------


 
(f)     For purposes of applying payments received in accordance with this
Section 7.4, the First-Lien Collateral Agent shall be entitled to rely upon (i)
the Administrative Agent and (ii) the Representative or, in the absence of such
a Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the First-Lien Collateral Agent) of the
outstanding Primary Obligations and Secondary Obligations owed to the Lender
Creditors or the Other Creditors, as the case may be. Unless it has received
written notice from a Lender Creditor or an Other Creditor to the contrary, the
Administrative Agent and each Representative, in furnishing information pursuant
to the preceding sentence, and the First-Lien Collateral Agent, in acting
hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from an Other Creditor to the
contrary, the First-Lien Collateral Agent, in acting hereunder, shall be
entitled to assume that no Interest Rate Protection Agreements or Other Hedging
Agreements are in existence.
 
(g)    It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.
 
7.5   Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the First-Lien Collateral Agent shall be in addition to
every other right, power and remedy specifically given to the First-Lien
Collateral Agent under this Agreement, the other Secured Debt Agreements or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the First-Lien Collateral Agent. All such rights,
powers and remedies shall be cumulative and the exercise or the beginning of the
exercise of one shall not be deemed a waiver of the right to exercise any other
or others. No delay or omission of the First-Lien Collateral Agent in the
exercise of any such right, power or remedy and no renewal or extension of any
of the Obligations shall impair any such right, power or remedy or shall be
construed to be a waiver of any Default or Event of Default or an acquiescence
thereof. No notice to or demand on any Assignor in any case shall entitle it to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the First-Lien Collateral Agent to
any other or further action in any circumstances without notice or demand. In
the event that the First-Lien Collateral Agent shall bring any suit to enforce
any of its rights here-under and shall be entitled to judgment, then in such
suit the First-Lien Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
 
7.6   Discontinuance of Proceedings. In case the First-Lien Collateral Agent
shall have insti-tuted any proceeding to enforce any right, power or remedy
under this Agreement by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the First-Lien Collateral Agent, then and in
every such case the relevant Assignor, the First-Lien Collateral Agent and each
holder of any of the Obligations shall be restored to their former positions and
rights hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
First-Lien Collateral Agent shall continue as if no such proceeding had been
instituted.
 
-22-

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
INDEMNITY
 
8.1   Indemnity. (a)  Each Assignor jointly and severally agrees to indemni-fy,
reim-burse and hold the First-Lien Collateral Agent, each other Secured Creditor
and their respective successors, assigns, employees, affiliates and agents
(hereinafter in this Section 8.1 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, expenses or disbursements (including reasonable
attorneys’ fees and expenses) (for the purposes of this Section 8.1 the
foregoing are collectively called “expenses”) of what-soever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Secured Debt Agreement
or any other document executed in connection herewith or therewith or in any
other way connected with the administration of the transactions contemplated
hereby or thereby or the enforcement of any of the terms of, or the preservation
of any rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discov-erable); provided that no Indemnitee shall
be indemnified pursuant to this Section 8.1(a) for losses, damages or
liabilities to the extent caused by the gross negligence or willful misconduct
of such Indemnitee (as determined by a court of competent jurisdiction in a
final and non-appealable decision). Each Assignor agrees that upon written
notice by any Indemnitee of the assertion of such a liability, obligation,
damage, injury, penalty, claim, demand, action, suit or judgment, the relevant
Assignor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.
 
(b)     Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the First-Lien Collateral
Agent for any and all reasonable fees, costs and expenses of whatever kind or
nature incurred in connection with the creation, preser-va-tion or protection of
the First-Lien Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the First-Lien Collateral Agent’s interest therein, whether
through judicial proceedings or other-wise, or in defending or prosecuting any
actions, suits or proceedings arising out of or relating to the Collateral.
 
(c)     Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Secured Debt
Agreement or in any writing con-templated by or made or delivered by any
Assignor pursuant to or in connection with this Agreement or any other Secured
Debt Agreement.
 
-23-

--------------------------------------------------------------------------------


 
(d)     If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
 
8.2   Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Interest Rate Protection Agreements and
Other Hedging Agreements entered into with the Other Creditors and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.
 
ARTICLE IX
 
DEFINITIONS
 
The following terms shall have the meanings herein specified. Such defi-nitions
shall be equally applicable to the singular and plural forms of the terms
defined.
 
“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include, but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.
 
“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
 
“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.
 
-24-

--------------------------------------------------------------------------------


 
“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
 
“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrower” shall have the meaning provided in the recitals of this Agreement.
 
“Cash Collateral Account” shall mean a cash collateral account maintained with,
and in the sole dominion and control of, the First-Lien Collateral Agent for the
benefit of the Secured Creditors.
 
“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.
 
“Class” shall have the meaning provided in Section 10.2 of this Agreement.
 
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
 
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
 
“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
 
“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agree-ments and limited liability company agreements).
 
“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.
 
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
 
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.
 
-25-

--------------------------------------------------------------------------------


 
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.
 
“Designated Accounts” shall mean those Deposit Accounts set forth on Part B of
Annex F hereto; provided that at such time as any Designated Account shall cease
to secure exclusively the obligations described therein with respect to such
Designated Account, the respective Assignor shall promptly (and in any event
within three Business Days) provide the First-Lien Collateral Agent with written
notice thereof, and the First-Lien Collateral Agent, at its option, may require
that such Assignor cause the institution with which such Designated Account is
maintained to execute and deliver to the First-Lien Collateral Agent within 45
days a “control agreement” as described in Section 3.9 hereof or otherwise to
comply with the requirements of said Section with respect to such Designated
Account.
 
“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
 
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.
 
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
 
“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
com-ponents, parts, equipment and accessories installed thereon or affixed
thereto.
 
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.
 
“First-Lien Collateral Agent” shall have the meaning provided in the first
paragraph of this Agreement.
 
“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.
 
“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.
 
“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.
 
-26-

--------------------------------------------------------------------------------


 
“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.
 
“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
 
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substi-tutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or to be used in manu-facturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located, any portion thereof which may be
returned, rejected, reclaimed or repossessed by the First-Lien Collateral Agent
from any Assignor’s customers, and shall specifically include all “inventory” as
such term is defined in the Uniform Commercial Code as in effect on the date
hereof in the State of New York.
 
“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.
 
“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.
 
“Lenders” shall have the meaning provided in the recitals of this Agreement.
 
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
 
“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.
 
“Marks” shall mean all right, title and interest in and to any trademarks,
service marks, trade names, trade dress, logos, fictitious business names, and
other business identifiers, including the goodwill of the business of such
Assignor associated with each of the foregoing, now held or hereafter acquired
by any Assignor, the right to sue for past or future infringement thereof and
including any registration or application for registration or renewals thereof
of any trademarks and service marks now held or hereafter acquired by any
Assignor, which are registered or filed in the United States Patent and
Trademark Office or the equivalent thereof in any state of the United States or
any equivalent foreign office or agency.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.
 
“Maximum Hedging Obligations Notional Amount” shall mean an aggregate notional
amount equal to $325 million.
 
“Obligations” shall mean and include, as to any Assignor, all of the following:
 
-27-

--------------------------------------------------------------------------------


 
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, with-out limitation, principal, premium, interest (including,
without limitation, all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Assignor is a party (including, with-out limitation, in the event such
Assignor is a Guarantor, all such obligations, liabilities and indebt-ed-ness of
such Assignor under its Guaranty) and the due per-formance and compli-ance by
such Assignor with all of the terms, conditions and agreements contained in the
Credit Agreement and in such other Credit Documents (all such obligations,
liabilities and indebtedness under this clause (i), except to the extent
consisting of obligations or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, being herein collectively
called the “Credit Document Obligations”);
 
(ii)   the full and prompt payment when due (whether at stated maturity, by
acceler-ation or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Interest Rate Protection Agreement or Other Hedging
Agreement, whether such Interest Rate Protection Agreement or Other Hedging
Agreement is now in existence or hereinafter arising (including, with-out
limitation, in the case of a Assignor that is a Guarantor, all obligations,
liabilities and indebtedness of such Assignor under its Guaranty in respect of
the Interest Rate Protection Agreements and Other Hedging Agreements), and the
due performance and compliance by such Assignor with all of the terms,
conditions and agreements contained in each such Interest Rate Protection
Agreement and Other Hedging Agreement (all such obligations, liabilities and
indebtedness under this clause (ii) being herein collectively called the “Other
Obligations”); provided that if the aggregate notional amount of all then
outstanding Interest Rate Protection Agreements and Other Hedging Agreements
would exceed the Maximum Hedging Obligations Notional Amount, then amounts owing
with respect to such excess shall not constitute Other Obligations hereunder;
provided further that, if at the time of the entering into of any Interest Rate
Protection Agreement or Other Hedging Agreement the respective Other Creditors
obtained an officer’s certificate of the Borrower or a representation by the
Borrower that the aggregate notional amount thereof when added to the aggregate
notional amount of all other then outstanding Interest Rate Protection
Agreements and Other Hedging Agreements which constitute Other Obligations
hereunder, shall not or would not exceed the Maximum Hedging Obligations
Notional Amount, then such Interest Rate Protection Agreement or Other Hedging
Agreement, as the case may be, (and all obligations thereunder as described
above) shall constitute Other Obligations for all purposes hereof
notwithstanding the fact that the Maximum Hedging Obligations Notional Amount
has actually been exceeded;
 
-28-

--------------------------------------------------------------------------------


 
(iii)   any and all sums advanced by the First-Lien Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral;
 
(iv)   in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the First-Lien Collateral Agent of its rights hereunder,
together with reasonable attorneys’ fees and court costs;
 
(v)   all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reim-burse-ment under Section 8.1 of this Agreement; and
 
(vi)   all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;
 
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
 
“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.
 
“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.
 
“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, including the right to sue for any past or future infringement thereof,
as well as any application for a patent now or hereafter made by any Assignor.
 
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.
 
“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.
 
“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.
 
“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the First-Lien
Collateral Agent or any Assignor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Assignor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
gov-ernmental authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
 
-29-

--------------------------------------------------------------------------------


 
“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.
 
“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.
 
“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders) and (ii) at any time after all of the Credit
Document Obligations have been paid in full and all Commitments under the Credit
Agreement have been terminated and no further Commitments may be provided
thereunder, the holders of a majority of the Other Obligations.
 
“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.
 
“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.
 
“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.
 
“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with an Other Creditor.
 
“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
 
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to, all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.
 
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
 
-30-

--------------------------------------------------------------------------------


 
“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.
 
“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.
 
“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of an Assignor worldwide whether written
or not.
 
“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.
 
“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the UCC.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1   Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph com-pany, cable company or over-night
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the First-Lien Collateral Agent or any Assignor shall not
be effective until received by the First-Lien Collateral Agent or such Assignor,
as the case may be. All notices and other communications shall be in writing and
addressed as follows:
 

(a)
if to any Assignor, c/o:

 
c/o RCN Corporation
196 Van Buren Street
Herndon, VA 20170
Attention: Edward O’Hara
Telephone No.: (703) 434-8249
Telecopier No.: (703) 434-8437
 
 
-31-

--------------------------------------------------------------------------------

 
 
With a copy to:
 
RCN Corporation
196 Van Buren Street
Herndon, VA 20170
Attention: Benjamin R. Preston
Telephone No.: (703) 434-8440
Telecopier No.: (703) 434-8461
 

(b)
if to the First-Lien Collateral Agent, at:

 
60 Wall Street
New York, New York 10005
Attention: Anca Trifan
Telephone No.: (212) 250-6142
Telecopier No.: (212) 797-5692
 
(c)           if to any Lender Creditor (other than the First-Lien Collateral
Agent), at such address as such Lender Creditor shall have specified in the
Credit Agreement;
 
(d)           if to any Other Creditor, at such address as such Other Creditor
shall have specified in writing to each Assignor and the First-Lien Collateral
Agent;
 
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
 
10.2   Waiver; Amendment. Except as provided in Sections 10.8 and 10.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Assignor
directly affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the First-Lien Collateral Agent (with the written con-sent of the Required
Secured Creditors); provided, however, that any change, waiver, modi-fi-ca-tion
or variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all Secured Creditors in a like or similar manner) also shall
require the written consent of the Requisite Creditors of such affected Class.
For the purpose of this Agreement, the term “Class” shall mean each class of
Secured Creditors, i.e., whether (x) the Lender Creditors as holders of the
Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Agreement, the term “Requisite
Creditors” of any Class shall mean each of (x) with respect to the Credit
Document Obligations, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders), and (y) with
respect to the Other Obligations, the holders of at least a majority of the
aggregate notional amount of all Other Obligations outstanding from time to
time.
 
10.3   Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.
 
-32-

--------------------------------------------------------------------------------


 
10.4   Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Assignor, its successors and assigns; provided, however, that
no Assignor shall assign any of its rights or obligations hereunder without the
prior written consent of the First-Lien Collateral Agent (with the prior written
consent of the Required Secured Creditors), and (iii) inure, together with the
rights and remedies of the First-Lien Collateral Agent hereunder, to the benefit
of the First-Lien Collateral Agent, the other Secured Creditors and their
respective successors, transferees and assigns. All agreements, statements,
representations and warranties made by each Assignor herein or in any
certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Credi-tors and shall survive the execution and delivery of this Agreement and
the other Secured Debt Agreements regardless of any investigation made by the
Secured Creditors or on their behalf.
 
10.5   Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
 
10.6   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED
IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR
CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE FIRST-LIEN COLLATERAL
AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.
 
-33-

--------------------------------------------------------------------------------


 
(b)     EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
10.7   Assignor’s Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the First-Lien Collateral Agent shall not have any obli-gations or liabilities
with respect to any Collateral by reason of or arising out of this Agreement,
nor shall the First-Lien Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.
 
10.8   Termination; Release. (a)  After the Termination Date, this Agreement
shall terminate (provided that all indemnities set forth herein including,
without limitation, in Section 8.1 hereof, shall survive such termination) and
the First-Lien Collateral Agent, at the request and expense of the respective
Assignor, will promptly execute and deliver to such Assignor a proper instrument
or instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, trans-fer and deliver to such Assignor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the First-Lien Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement. As used in
this Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Interest Rate
Protection Agreements and Other Hedging Agreements entered into with any Other
Creditor have been terminated, no Note under the Credit Agreement is outstanding
and all Loans thereunder have been repaid in full, all Letters of Credit issued
under the Credit Agreement have been terminated and all Obligations then due and
payable have been paid in full.
 
-34-

--------------------------------------------------------------------------------


 
(b)     In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) (x) at any time prior to the
time at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by Section 9.02
of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the Credit Agreement or such other Secured Debt Agreement, as the
case may be, to the extent required to be so applied, the First-Lien Collateral
Agent, at the request and expense of such Assignor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Assignor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the First-Lien Collateral Agent and
has not theretofore been released pursuant to this Agreement. Furthermore, upon
the release of any Subsidiary Guarantor from the Subsidiaries Guaranty in
accordance with the provisions thereof, such Assignor (and the Collateral at
such time assigned by the respective Assignor pursuant hereto) shall be released
from this Agreement.
 
(c)     If the Borrower designates any of its Subsidiaries as an Unrestricted
Subsidiary in accordance with Section 8.17 of the Credit Agreement, then, so
long as on or prior to such time such Unrestricted Subsidiary has been released
from any and all Existing Second-Lien Security Documents or, if applicable, any
and all security documentation related to any Permitted Refinancing Indebtedness
in respect of the Existing Second-Lien Notes, the First-Lien Collateral Agent,
at the request and expense of the Borrower, shall release from the security
interest created hereby the Collateral owned by such Unrestricted Subsidiary
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and shall
assign, transfer and deliver to such Unrestricted Subsidiary (without recourse
and without any representation or warranty) such Collateral as may be in the
possession of the First-Lien Collateral Agent and has not theretofore been
released pursuant to this Agreement.
 
(d)     At any time that an Assignor desires that the First-Lien Collateral
Agent take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing Section 10.8(a),(b) or (c), such Assignor shall
deliver to the First-Lien Collateral Agent a certificate signed by a principal
executive officer of such Assignor stating that the release of the respective
Collateral is permitted pursuant to such Section 10.8(a), (b) or (c). At any
time that the Borrower or the respective Assignor desires that a Subsidiary of
the Borrower which has been released from the Subsidiaries Guaranty be released
hereunder as provided in the last sentence of Section 10.8(b), it shall deliver
to the First-Lien Collateral Agent a certificate signed by a principal executive
officer of the Borrower and the respective Assignor stating that the release of
the respective Assignor (and its Collateral) is permitted pursuant to such
Section 10.8(b). If reasonably requested by the First-Lien Collateral Agent
(although the First-Lien Collateral Agent shall have not obligation to make such
request), the relevant Assignor shall furnish appropriate legal opinions (from
counsel, reasonably acceptable to the First-Lien Collateral Agent) to the effect
set forth in this Section 10.8(d).
 
-35-

--------------------------------------------------------------------------------


 
(e)     The First-Lien Collateral Agent shall have no liability whatsoever to
any other Secured Creditor as the result of any release of Collateral by it in
accordance with (or which the First-Lien Collateral Agent in the absence of
gross negligence and willful misconduct believes to be in accordance with) this
Section 10.8.
 
10.9   Counterparts.  This Agreement may be executed in any number of
counter-parts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
First-Lien Collateral Agent.
 
10.10   Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.11   The First-Lien Collateral Agent and the other Secured Creditors. The
First-Lien Collateral Agent will hold in accordance with this Agreement all
items of the Collateral at any time received under this Agreement. It is
expressly understood and agreed that the obligations of the First-Lien
Collateral Agent as holder of the Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement and in Section 12 of the Credit
Agreement. The First-Lien Collateral Agent shall act hereunder on the terms and
condi-tions set forth herein and in Section 12 of the Credit Agreement.
 
10.12   Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
an Assignor hereunder by executing a counterpart hereof and delivering same to
the First-Lien Collateral Agent, or by executing an assumption agreement in form
and substance satisfactory to the First-Lien Collateral Agent, (y) delivering
supplements to Annexes A through F, inclusive, and H through K, inclusive,
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Assignor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Assignor had it
been an original party to this Agreement, in each case with all documents
required above to be delivered to the First-Lien Collateral Agent and with all
documents and actions required above to be taken to the reasonable satisfaction
of the First-Lien Collateral Agent.
 
10.13   Compliance with Laws. Each Assignor agrees, following the occurrence and
during the continuance of an Event of Default, to use commercially reasonable
efforts, including taking any action which the First-Lien Collateral Agent and
the Secured Creditors may reasonably request, to assist in obtaining any
required consent or approval of the Federal Communications Commission (the
“FCC”) or any other governmental or other authority for any sale or transfer of
control of the Collateral contemplated by the Security Documents pursuant to the
exercise of the rights and remedies of the First-Lien Collateral Agent and the
Secured Creditors thereunder, including, upon request, to prepare, sign and file
with the FCC the assignor's or transferor's and licensee's portions of any
applications required under the rules of the FCC for consent to the assignment
or transfer of control of any FCC construction permit, license or other
authorization.
 
-36-

--------------------------------------------------------------------------------


 
Each Assignor further consents, subject to obtaining any necessary approvals,
following the occurrence and during the continuance of an Event of Default, to
the assignment or transfer of control of any FCC or other governmental
construction permit, license, or other authorization to operate, to a receiver,
trustee, or similar official or to any purchaser of the Collateral pursuant to
any public or private sale, judicial sale, foreclosure, or exercise of other
remedies available to First-Lien Collateral Agent and the Secured Creditors as
permitted by applicable law. Notwithstanding anything herein which may be
construed to the contrary, no action shall be taken by any of the First-Lien
Collateral Agent and the Secured Creditors with respect to any license of the
FCC unless and until any applicable rules and regulations thereunder, requiring
the consent to or approval of such action by the FCC or any governmental or
other authority, have been satisfied.
 
[Remainder of this page intentionally left blank; signature page follows]
 
-37-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
(i)

--------------------------------------------------------------------------------


 
RCN CORPORATION
21ST CENTURY TELECOM SERVICES, INC.
BRAINSTORM NETWORKS, INC.
HOT SPOTS PRODUCTIONS, INC.
ON TV, INC.
RCN-BECOCOM, INC.
RCN CABLE TV OF CHICAGO, INC.
RCN ENTERTAINMENT, INC.
RCN FINANCE, LLC
By: RCN Corporation, its managing
member
RCN FINANCIAL MANAGEMENT, INC.
RCN INTERNATIONAL HOLDINGS, INC.
RCN INTERNET SERVICES, INC.
RCN NEW YORK COMMUNICATIONS HOLDING COMPANY, INC.
RCN NEW YORK COMMUNICATIONS,
LLC
By: RCN New York Communications Holding Company, Inc., its managing member
RCN TELECOM SERVICES, INC.
RCN TELECOM SERVICES OF ILLINOIS, LLC
By: RCN Corporation, its managing
 member
RCN TELECOM SERVICES OF MASSACHUSETTS, INC.
RCN TELECOM SERVICES OF PHILADELPHIA, INC.
RCN TELECOM SERVICES OF VIRGINIA, INC.
RCN TELECOM SERVICES OF WASHINGTON D.C., INC.
RFM 2, LLC
By: RCN Corporation, its managing
member
RLH PROPERTY CORPORATION
STARPOWER COMMUNICATIONS, LLC
By: RCN Telecom Services of Washington D.C., Inc., its managing member
TEC AIR, INC.
UNET HOLDING, INC.,
as Assignors


By:
    /s/ Michael T. Sicoli
   
Name: Michael T. Sicoli
 
Title: EVP & Chief Financial Officer

 
(ii)

--------------------------------------------------------------------------------


 
Accepted and Agreed to:
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS,
as First-Lien Collateral Agent
 
By:
    Anca Trifan
   
Name: Anca Trifan
 
Title: Director



 
By:
    /s/ Diane F. Rolfe
   
Name: Diane F. Rolfe
 
Title: Director

 
 
(iii)

--------------------------------------------------------------------------------